—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint. Defendants failed to make a prima facie showing that Chong Zeilnhofer (plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, DePetres v Kaiser, 244 AD2d 851; Nigro v Penree, 238 AD2d 908; Thomas v Hulslander, 233 AD2d 567). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.—Summary Judgment.) Present—Green, J. P., Pine, Wisner, Callahan and Fallon, JJ. '